Exhibit 10.7Mortgage MORTGAGE, ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING STATEMENT FROM TRENDSETTER PRODUCTION COMPANY (Organizational I.D. Number MS 528948) TO YA GLOBAL INVESTMENTS, L.P. Dated as of March 3, 2008 THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL. THIS INSTRUMENT COVERS, AMONG OTHER THINGS, (A) GOODS WHICH ARE OR ARE TO BECOME FIXTURES RELATED TO THE IMMOVABLE PROPERTY DESCRIBED HEREIN, AND (B) AS-EXTRACTED COLLATERAL RELATED TO THE IMMOVABLE PROPERTY DESCRIBED HEREIN (INCLUDING WITHOUT LIMITATION OIL, GAS, OTHER MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE EXTRACTED FROM THE EARTH AND ACCOUNTS ARISING OUT OF THE SALE AT THE WELLHEAD OR MINEHEAD THEREOF). THIS INSTRUMENT IS TO SERVE, AMONG OTHER PURPOSES, AS A FIXTURE FILING AND AS A FINANCING STATEMENT COVERING AS-EXTRACTED COLLATERAL. THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS DESCRIBED IN SECTION 1.1 OF THIS INSTRUMENT. MORTGAGE, * UNITED STATES OF AMERICA ASSIGNMENT, SECURITY AGREEMENT, FIXTURE FILING * STATE OF TEXAS AND FINANCING STATEMENT * COUNTY OF BY * TRENDSETTER PRODUCTION COMPANY * ***** * BE IT KNOWN, that on this day of March, 2008, but dated for reference purposes as of March 3, 2008, before me, the undersigned Notary Public duly commissioned and qualified, personally came and appeared: TRENDSETTER PRODUCTION COMPANY, a Mississippi corporation (the "Mortgagor"), having a mailing address of One Sugar Creek Center Boulevard, Suite 125, Sugar Land, Texas 77478, and a federal taxpayer identification number with the last four digits of 9627, appearing herein by and through its undersigned Chief Executive officer, duly authorized by resolutions of its board of directors, a certified copy of which is attached hereto as Exhibit B, who declared that Mortgagor does by these presents declare and acknowledge an indebtedness unto: YA GLOBAL INVESTMENTS, L.P., a Cayman Islands exempt limited partnership (the "Holder"), having a place of business at 101 Hudson Street, Suite 3700, Jersey City, New Jersey 07302, and a federal taxpayer identification number with the last four digits of 0836. ARTICLE I. Granting Clauses; Secured Indebtedness Section 1.1. Mortgage.
